Exhibit 10.1

John Bailye
[Address]

Dear John:

As you are aware, you previously entered into an employment agreement with
Dendrite International, Inc. (“Dendrite”) dated March 25, 1997 (the “Prior
Agreement”). Dendrite desires to continue to employ you and you desire to accept
such employment on the terms and conditions set forth herein. We would,
therefore, like to confirm the terms and conditions of your continued employment
as set forth below in the Specific Terms and Conditions of Employment and the
General Terms and Conditions of Employment (collectively the “Agreement”). which
will replace the Prior Agreement in its entirety.

SPECIFIC TERMS & CONDITIONS OF EMPLOYMENT


1.                                       DUTIES/TERM.


YOU WILL BE EMPLOYED AS CHAIRMAN OF THE BOARD OF DIRECTORS (THE “BOARD”) AND
CHIEF EXECUTIVE OFFICER (“CEO”) OF DENDRITE. THIS EMPLOYMENT IS SUBJECT TO BOARD
RATIFICATION. YOU SHALL (I) PERFORM THOSE DUTIES AS ARE CUSTOMARY FOR THE
CHAIRMAN AND CEO AND AS MAY FROM TIME TO TIME BE ASSIGNED TO YOU BY THE BOARD;
(II) DEVOTE YOUR FULL-TIME ATTENTION AND BEST EFFORTS SOLELY AND EXCLUSIVELY TO
THE DUTIES ASSIGNED TO YOU; AND (III) COMPLY WITH ALL EXISTING DENDRITE RULES,
REGULATIONS, POLICIES AND DIRECTIVES AND THOSE WHICH MAY BE ESTABLISHED FROM
TIME TO TIME.


SUBJECT TO THE PROVISIONS OF SECTION 4 AND THE FOLLOWING TWO SENTENCES OF THIS
SECTION 1, YOUR EMPLOYMENT IS AT-WILL AND THUS EITHER PARTY MAY TERMINATE YOUR
EMPLOYMENT UNDER THIS AGREEMENT FOR ANY REASON WHATSOEVER. IN THE EVENT OF A
TERMINATION BY DENDRITE WITHOUT CAUSE OR BY YOU WITHOUT GOOD REASON, YOU OR
DENDRITE, AS THE CASE MAY BE, SHALL PROVIDE THE OTHER A WRITTEN NOTICE OF
TERMINATION WHICH SPECIFIES THE TERMINATION DATE (WHICH DATE SHALL NOT BE LESS
THAN THIRTY (30) DAYS NOR MORE THAN SIXTY (60) DAYS AFTER THE GIVING OF SUCH
NOTICE.) IN THE EVENT YOUR EMPLOYMENT IS TERMINATED BY YOU FOR GOOD REASON OR BY
DENDRITE FOR CAUSE, DISABILITY OR UPON YOUR DEATH, YOUR EMPLOYMENT UNDER THIS
AGREEMENT SHALL IMMEDIATELY TERMINATE.


--------------------------------------------------------------------------------


 


2.                                       COMPENSATION.


(A)           BASE SALARY. DENDRITE SHALL PAY YOU FOR YOUR SERVICES A BASE
SALARY AT A RATE OF $525,000 PER ANNUM TO BE PAID ON A SEMI-MONTHLY BASIS IN
ACCORDANCE WITH DENDRITE’S REGULAR PAYROLL PRACTICES. DENDRITE MAY INCREASE, BUT
NOT DECREASE, YOUR BASE SALARY DURING YOUR EMPLOYMENT. ANY SALARY INCREASES WILL
BE EVALUATED NO LESS FREQUENTLY THAN ON THE ANNIVERSARY DATE OF YOUR EMPLOYMENT.


(B)           BONUS. YOU WILL BE ELIGIBLE TO RECEIVE AN ANNUAL DISCRETIONARY
BONUS (THE `’BONUS”) WITH A CURRENT TARGET OF $525,000. BONUS ELIGIBILITY SHALL
BE DETERMINED AND PAID IN ACCORDANCE WITH DENDRITE’S APPLICABLE INCENTIVE
COMPENSATION POLICY THEN IN EFFECT FOR SENIOR EXECUTIVES. THE PAYMENT OF ANY
BONUS IS SUBJECT TO: (I) DENDRITE’S ACHIEVEMENT OF GOALS AS SET FORTH AND
APPROVED BY THE BOARD, (II) SUCH OTHER OBJECTIVES AS MAY BE DETERMINED BY THE
BOARD FROM TIME TO TIME AND (III) THE TERMS AND CONDITIONS OF THE APPLICABLE
INCENTIVE COMPENSATION PLAN THEN IN EFFECT FOR SENIOR EXECUTIVES. YOUR TARGET
FOR A DISCRETIONARY BONUS WILL BE REVIEWED AND DETERMINED ON AN ANNUAL BASIS BY
THE BOARD. YOUR TARGET BONUS MAY BE INCREASED, BUT NOT DECREASED DURING YOUR
EMPLOYMENT.


3.                                       BENEFITS.

Dendrite shall provide you:


(A)           VACATION. 4 WEEKS VACATION PER ANNUM IN ACCORDANCE WITH DENDRITE
POLICY IN EFFECT FROM TIME TO TIME OR AS OTHERWISE AGREED BY THE BOARD.


(B)           BUSINESS EXPENSES. REIMBURSEMENT FOR REASONABLE TRAVEL,
ENTERTAINMENT AND OTHER REASONABLE AND NECESSARY OUT-OF-POCKET EXPENSES INCURRED
BY YOU IN CONNECTION WITH THE PERFORMANCE OF YOUR DUTIES IN ACCORDANCE WITH
DENDRITE POLICY IN EFFECT FROM TIME TO TIME.


(C)           RETIREMENT BENEFITS. RETIREMENT BENEFITS TO THE SAME EXTENT AS MAY
BE PROVIDED TO OTHER SIMILARLY SITUATED SENIOR EXECUTIVES IN ACCORDANCE WITH
DENDRITE POLICY THEN IN EFFECT AND SUBJECT TO THE TERMS AND CONDITIONS OF SUCH
BENEFIT PLANS.


(D)           INDEMNIFICATION. THROUGHOUT YOUR EMPLOYMENT WITH DENDRITE, YOU
WILL HAVE INDEMNIFICATION RIGHTS IN ACCORDANCE WITH THE INDEMNIFICATION
PROVISIONS CONTAINED IN  DENDRITE’S DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
POLICY, CERTIFICATE OF INCORPORATION, AND BY-LAWS, THEN IN EFFECT. IN ADDITION,
YOU WILL HAVE THE INDEMNIFICATION RIGHTS AS SET FORTH IN THE INDEMNIFICATION
AGREEMENT BETWEEN YOU/DENDRITE.  DURING YOUR EMPLOYMENT HEREUNDER AND FOR THE
SIX YEARS THEREAFTER (UNLESS YOUR EMPLOYMENT IS TERMINATED FOR CAUSE), DENDRITE
SHALL MAINTAIN IN FULL FORCE AND EFFECT AND RENEW ON AN ANNUAL BASIS OR AS
OTHERWISE REQUIRED, FOR THE BENEFIT OF THE OFFICERS AND DIRECTORS AND YOU, ONE
OR MORE POLICIES OF INSURANCE COVERING DIRECTORS AND OFFICERS LIABILITY,
SUBSTANTIALLY IN ACCORDANCE WITH DENDRITE’S EXISTING COVERAGE AS SET FORTH ON
EXHIBIT B ATTACHED HERETO (THE “EXISTING D & O COVERAGE), SUBJECT TO
AVAILABILITY AT COMMERCIALLY

2


--------------------------------------------------------------------------------





 


REASONABLE RATES ON COMMERCIALLY REASONABLE TERMS AS DETERMINED BY THE BOARD IN
ITS REASONABLE JUDGMENT.  DENDRITE MAY SATISFY ITS OBLIGATIONS UNDER THE
FOREGOING SENTENCE BY PURCHASING A “TAIL” POLICY UNDER THE COMPANY’S THEN
EXISTING DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY PROVIDED IT HAS AN
EFFECTIVE TERM OF AT LEAST SIX YEARS FOLLOWING YOUR TERMINATION DATE AND
CONTAINS TERMS AND CONDITIONS WHICH ARE SUBSTANTIALLY SIMILAR TO DENDRITE’S
EXISTING D & O COVERAGE.


(E)           LIFE INSURANCE. THROUGHOUT YOUR EMPLOYMENT WITH DENDRITE, YOU WILL
BE COVERED UNDER DENDRITE’S LIFE INSURANCE POLICY, SUBJECT TO THE TERMS AND
CONDITIONS OF SUCH POLICY AS AMENDED FROM TIME TO TIME. TO THE EXTENT THAT THE
LIFE INSURANCE BENEFITS UNDER SUCH COVERAGE IS NOT AT LEAST EQUAL TO ONE TIMES
YOUR BASE SALARY AND TARGET BONUS (THE “LIFE INSURANCE BENEFIT”), DENDRITE WILL
REIMBURSE YOU THE COST OF YOUR OBTAINING TOTAL COVERAGE THAT PROVIDES THE LIFE
INSURANCE BENEFIT AS FOLLOWS. YOU AGREE TO OBTAIN ANY NECESSARY EXCESS COVERAGE
THROUGH DENDRITE’S LIFE INSURANCE POLICY, SUBJECT TO ANY CAP. IF AFTER REACHING
ANY SUCH CAP, YOU STILL DO NOT HAVE COVERAGE THAT PROVIDES THE LIFE INSURANCE
BENEFIT, THEN YOU MAY OBTAIN COVERAGE FROM AN OUTSIDE SOURCE AT A COMMERCIALLY
REASONABLE PRICE SO THAT IN TOTAL YOU HAVE COVERAGE THAT PROVIDES THE LIFE
INSURANCE BENEFIT. PROVIDED YOU COMPLY WITH THE PROVISIONS SET FORTH HEREIN,
DENDRITE AGREES TO REIMBURSE YOU FOR THE COST OF THE EXCESS INSURANCE UNDER ITS
PLAN AND COVERAGE FROM AN OUTSIDE SOURCE TO ATTAIN IN TOTAL THE LIFE INSURANCE
BENEFIT. AT DENDRITE’S SOLE DISCRETION, DENDRITE MAY ELECT TO PROVIDE YOU WITH
ANY OR ALL COVERAGE UNDER THIS SECTION 3(E) THROUGH ANY INSURANCE IT OBTAINS.


(F)            DISABILITY INSURANCE. THROUGHOUT YOUR EMPLOYMENT WITH DENDRITE,
YOU WILL BE COVERED UNDER DENDRITE’S LONG-TERM AND SHORT-TERM DISABILITY
POLICIES, SUBJECT TO THE TERMS AND CONDITIONS OF SUCH POLICIES AS AMENDED FROM
TIME TO TIME. TO THE EXTENT THAT THE LONG-TERM DISABILITY BENEFIT PROPERLY
PAYABLE UNDER DENDRITE’S LONG-TERM DISABILITY POLICY IS NOT AT LEAST EQUAL TO
ONE TIMES YOUR BASE SALARY AND TARGET BONUS (THE “LTD BENEFIT”). DENDRITE WILL
REIMBURSE YOU THE COST OF YOUR OBTAINING TOTAL COVERAGE THAT PROVIDES THE LTD
BENEFIT AS FOLLOWS. YOU AGREE TO OBTAIN ANY NECESSARY EXCESS COVERAGE THROUGH
DENDRITE’S LONG-TERM DISABILITY PLAN, SUBJECT TO ANY CAP. IF AFTER REACHING ANY
SUCH CAP, YOU STILL DO NOT HAVE TOTAL COVERAGE THAT PROVIDES THE LTD BENEFIT,
THEN YOU MAY OBTAIN COVERAGE FROM AN OUTSIDE SOURCE AT A COMMERCIALLY REASONABLE
PRICE SO THAT IN TOTAL YOU HAVE COVERAGE THAT PROVIDES THE LTD BENEFIT. 
PROVIDED YOU COMPLY WITH THE PROVISIONS SET FORTH HEREIN, DENDRITE AGREES TO
REIMBURSE YOU FOR THE COST OF THE EXCESS INSURANCE UNDER ITS POLICIES AND
COVERAGE FROM AN OUTSIDE SOURCE TO ATTAIN IN TOTAL THE LTD BENEFIT. AT
DENDRITE’S SOLE DISCRETION, DENDRITE MAY ELECT TO PROVIDE YOU WITH ANY OR ALL
COVERAGE UNDER THIS SECTION 3(F) THROUGH ANY INSURANCE IT OBTAINS.


(G)           FINANCIAL PLANNING. FINANCIAL PLANNING REIMBURSEMENT IN AN AMOUNT
NOT TO EXCEED $10,000 PER ANNUM IN ACCORDANCE WITH DENDRITE’S POLICY IN EFFECT
FROM TIME TO TIME.

3


--------------------------------------------------------------------------------




 


(H)           OTHER. OTHER BENEFITS TO THE SAME EXTENT AND WITH THE SAME COST AS
MAY BE PROVIDED TO OTHER SENIOR EXECUTIVES IN ACCORDANCE WITH DENDRITE POLICY
THEN IN EFFECT AND SUBJECT TO THE TERMS AND CONDITIONS OF SUCH BENEFIT PLANS,
SUCH BENEFITS MAY INCLUDE, BUT ARE NOT LIMITED TO, MEDICAL, DENTAL, LIFE AND
AD&D, SHORT TERM DISABILITY, LONG-TERM DISABILITY, AND DEFERRED COMPENSATION.


4.                                       TERMINATION; SEVERANCE


(A)           UPON YOUR TERMINATION OF EMPLOYMENT BY DENDRITE FOR ANY REASON
OTHER THAN TERMINATION BY DENDRITE FOR CAUSE (AS DEFINED IN EXHIBIT A),
DISABILITY (AS DEFINED IN EXHIBIT A) OR UPON YOUR DEATH, YOU SHALL SOLELY BE
ENTITLED TO (SUBJECT TO ANY APPLICABLE OFF-SETS) APPLICABLE PAYMENTS AND
BENEFITS IN SECTION 4(B) OR 4(C), AND YOUR BASE SALARY THROUGH THE DATE OF YOUR
TERMINATION.


(B)           IF YOUR EMPLOYMENT HEREUNDER IS TERMINATED (I) BY DENDRITE FOR ANY
REASON OTHER THAN DEATH, CAUSE (AS DEFINED IN EXHIBIT A), OR DISABILITY (AS
DEFINED IN EXHIBIT A), OR (II) VOLUNTARILY BY YOU WITH GOOD REASON (AS DEFINED
IN EXHIBIT A), YOU SHALL BE ENTITLED TO RECEIVE SEVERANCE PAYMENTS OF YOUR
MONTHLY BASE SALARY FOR 12 MONTHS FOLLOWING YOUR EMPLOYMENT TERMINATION
(CALCULATED AT THE RATE OF BASE SALARY THEN BEING PAID TO YOU AS OF THE DATE OF
TERMINATION) AND YOUR ANNUAL TARGET BONUS AS OF THE DATE OF TERMINATION.  THE
SEVERANCE PAYMENTS TO BE PAID TO YOU UNDER THIS SECTION 4(B) SHALL BE REFERRED
TO HEREIN AS THE “SEVERANCE PAYMENT” AND THE 12-MONTH PERIOD OF SEVERANCE
PAYMENTS SHALL BE REFERRED TO AS THE “SEVERANCE PERIOD.” YOUR SEVERANCE SHALL
COMMENCE ON THE NEXT REGULARLY SCHEDULED MONTHLY PAYDAY FOLLOWING THE EFFECTIVE
DATE OF THE TERMINATION OF YOUR EMPLOYMENT. NO INTEREST SHALL ACCRUE OR BE
PAYABLE ON OR WITH RESPECT TO ANY SEVERANCE PAYMENT. YOUR BENEFITS COVERAGE WILL
CONTINUE UNDER DENDRITE’S GROUP MEDICAL AND DENTAL PLANS FOR THE SEVERANCE
PERIOD. AT THE CONCLUSION OF THE SEVERANCE PERIOD, YOU SHALL BE PROVIDED THE
OPPORTUNITY TO CONTINUE YOUR BENEFITS COVERAGE PURSUANT TO “COBRA,” SECTIONS 601
ET SEQ. OF ERISA. DURING THE SEVERANCE PERIOD, DENDRITE SHALL CONTINUE TO
PROVIDE YOU (AND YOUR DEPENDENTS IF APPLICABLE) WITH THE SAME LEVEL OF MEDICAL
AND DENTAL BENEFITS UPON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS (INCLUDING
COST OF COVERAGE, IF ANY, TO YOU) AS EXISTED IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE OF TERMINATION; PROVIDED, THAT, IF YOU ARE NOT ELIGIBLE TO CONTINUE TO
PARTICIPATE IN DENDRITE PLANS PROVIDING SUCH BENEFITS, DENDRITE SHALL OTHERWISE
PROVIDE (OR AT ITS DISCRETION PAY THE COST OF) SUCH BENEFITS ON THE SAME
AFTER-TAX COST TO YOU AND BENEFIT BASIS AS IF CONTINUED PARTICIPATION HAD BEEN
PERMITTED. TO THE EXTENT AVAILABLE, SUCH CONTINUED BENEFITS MAY BE PROVIDED
THROUGH CONTINUED COBRA COVERAGE AT DENDRITE’S FULL EXPENSE. YOU AGREE TO NOTIFY
DENDRITE OF ANY FULL TIME EMPLOYMENT THAT YOU BEGIN DURING THE SEVERANCE
PERIOD.  IF YOUR EMPLOYMENT IS TERMINATED AS DESCRIBED IN THIS SECTION 4(B), IN
ADDITION TO THE SEVERANCE PAYMENT, YOUR BONUS FOR THE YEAR IN WHICH EMPLOYMENT
IS SO TERMINATED WILL BE PRO-RATED TO REFLECT THE PERCENTAGE OF DAYS OF THE YEAR
DURING WHICH YOU PERFORMED SERVICES FOR DENDRITE (“PRO-RATA BONUS PAYMENT”).


(C)           THE FOLLOWING SEVERANCE PAYMENT ONLY APPLIES IN THE EVENT OF A
CHANGE IN CONTROL (AS DEFINED IN EXHIBIT A). IF, WITHIN THE THREE (3) YEAR
PERIOD

4


--------------------------------------------------------------------------------





 


FOLLOWING A CHANGE IN CONTROL, YOUR EMPLOYMENT HEREUNDER IS TERMINATED (I) BY
DENDRITE FOR ANY REASON OTHER THAN CAUSE OR DISABILITY, OR AS A RESULT OF YOUR
DEATH, OR (II) BY YOU FOR GOOD REASON, THEN YOU SHALL BE ENTITLED TO RECEIVE
SEVERANCE PAYMENTS IN AN AGGREGATE AMOUNT EQUAL TO THREE (3) TIMES THE SUM OF
(A) THE ANNUAL RATE OF YOUR BASE SALARY IN EFFECT AS OF THE DATE OF TERMINATION
AND (B) YOUR ANNUAL TARGET BONUS. THE SEVERANCE PAYMENTS TO BE PAID TO YOU UNDER
THIS SECTION 4(C) SHALL BE REFERRED TO AS THE “CHANGE IN CONTROL SEVERANCE
PAYMENT”.  YOUR CHANGE IN CONTROL SEVERANCE PAYMENT SHALL BE PAID BY DENDRITE IN
A LUMP SUM IN CASH WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION. IN
THE EVENT OF A TERMINATION OF EMPLOYMENT DESCRIBED IN THIS SECTION 4(C),
DENDRITE SHALL CONTINUE TO PROVIDE, FOR A PERIOD OF THREE (3) YEARS FOLLOWING
THE DATE OF TERMINATION, YOU (AND YOUR DEPENDENTS IF APPLICABLE) WITH THE SAME
LEVEL OF MEDICAL AND DENTAL BENEFITS UPON SUBSTANTIALLY THE SAME TERMS AND
CONDITIONS (INCLUDING COST OF COVERAGE,. IF ANY, TO YOU) AS EXISTED IMMEDIATELY
PRIOR TO THE EFFECTIVE DATE OF TERMINATION (OR, IF MORE FAVORABLE TO YOU, AS
SUCH BENEFITS AND TERMS AND CONDITIONS EXISTED IMMEDIATELY PRIOR TO THE CHANGE
IN CONTROL); PROVIDED, THAT, IF YOU ARE NOT ELIGIBLE TO CONTINUE TO PARTICIPATE
IN DENDRITE PLANS PROVIDING SUCH BENEFITS, DENDRITE SHALL OTHERWISE PROVIDE (OR
AT ITS DISCRETION PAY THE COST OF) SUCH BENEFITS ON THE SAME AFTER-TAX COST TO
YOU AND BENEFIT BASIS AS IF CONTINUED PARTICIPATION HAD BEEN PERMITTED. TO THE
EXTENT AVAILABLE, SUCH CONTINUED BENEFITS MAY BE PROVIDED THROUGH CONTINUED
COBRA COVERAGE AT DENDRITE’S FULL EXPENSE.  FOR THE SAKE OF CLARITY, AND NOT
INTENDED TO BE CUMULATIVE TO THE RIGHTS SET FORTH IN 3(D), DENDRITE SHALL
CONTINUE TO MAINTAIN IN FULL FORCE AND EFFECT FOR A PERIOD OF SIX (6) YEARS
FOLLOWING THE DATE OF TERMINATION, FOR YOUR BENEFIT, ONE OR MORE POLICIES OF
INSURANCE COVERING DIRECTORS AND OFFICERS LIABILITY, SUBSTANTIALLY IN ACCORDANCE
WITH DENDRITE’S EXISTING COVERAGE AS SET FORTH ON EXHIBIT B ATTACHED HERETO (THE
“EXISTING D & O COVERAGE).  DENDRITE MAY SATISFY ITS OBLIGATIONS UNDER THIS
SECTION BY PURCHASING A “TAIL” POLICY UNDER THE COMPANY’S THEN EXISTING
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY; PROVIDED IT HAS AN
EFFECTIVE TERM OF AT LEAST SIX YEARS FOLLOWING YOUR TERMINATION DATE AND
CONTAINS TERMS AND CONDITIONS WHICH ARE SUBSTANTIALLY SIMILAR TO DENDRITE’S
EXISTING D & O COVERAGE. FOR THE SAKE OF CLARITY, IF YOUR EMPLOYMENT IS
TERMINATED AS DESCRIBED IN THIS SECTION 4(C), IN ADDITION, TO THE CHANGE IN
CONTROL SEVERANCE PAYMENT, YOU WILL RECEIVE A PRO-RATA BONUS PAYMENT FOR THE
YEAR IN WHICH YOU WERE TERMINATED. FOR PURPOSES OF CLARIFICATION, UNDER NO
CIRCUMSTANCES ARE YOU ENTITLED TO RECEIVE PAYMENTS UNDER BOTH SECTIONS 4(B) AND
4(C). IN THE EVENT OF A CHANGE IN CONTROL ALL STOCK OPTIONS THEN GRANTED TO YOU
BY DENDRITE WILL IMMEDIATELY VEST AND ALL SALES RESTRICTIONS WILL BE LIFTED.

For purposes of Sections 3(e), 3(f), 4(b) and 4(c), “target bonus” means the
annual target bonus established for the Employee for the fiscal year in which
the Employee’s employment terminates, or if the annual target bonus has not been
established for the Employee for such fiscal year, then the annual target bonus
for the prior fiscal year shall be used; provided that, in no event shall target
bonus be less than the annual bonus most recently paid to Employee.


(D)           THE MAKING OF ANY SEVERANCE PAYMENTS, CHANGE IN CONTROL SEVERANCE
PAYMENT, AND PRO-RATA BONUS PAYMENT, AND THE PROVISION OF BENEFITS

5


--------------------------------------------------------------------------------





 


UNDER SECTIONS 4(B) OR 4(C) HEREUNDER IS CONDITIONED UPON THE SIGNING OF A
GENERAL RELEASE IN FORM AND SUBSTANCE SATISFACTORY TO DENDRITE UNDER WHICH YOU
RELEASE DENDRITE AND ITS AFFILIATES TOGETHER WITH THEIR RESPECTIVE OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS AND SUCCESSORS AND ASSIGNS FROM ANY
AND ALL CLAIMS YOU MAY HAVE AGAINST THEM. YOU WILL NOT BE REQUIRED TO RELEASE
YOUR RIGHTS UNDER DENDRITE’S BENEFIT AND RETIREMENT PLANS, STOCK PLANS, OR ANY
RIGHTS THAT YOU MAY HAVE TO COVERAGE AND INDEMNIFICATION PURSUANT TO LAW OR
DENDRITE POLICIES. IN THE EVENT YOU BREACH SECTIONS 2, 3, 5 AND 6 OF THE GENERAL
TERMS AND CONDITIONS OF EMPLOYMENT, IN ADDITION TO ANY OTHER REMEDIES AT LAW OR
IN EQUITY, DENDRITE MAY CEASE MAKING ANY SEVERANCE PAYMENT, CHANGE IN CONTROL
SEVERANCE PAYMENT OR PRO-RATA BONUS PAYMENT OTHERWISE DUE UNDER SECTIONS 4(B) OR
4(C). NOTHING HEREIN SHALL AFFECT ANY OF YOUR OBLIGATIONS OR DENDRITE’S RIGHTS
UNDER THIS AGREEMENT.


(E)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IF YOU
ARE DEEMED TO BE A “SPECIFIED EMPLOYEE” FOR PURPOSES OF INTERNAL REVENUE CODE
SECTION 409A (“SECTION 409A”), NO SEVERANCE OR OTHER PAYMENTS PURSUANT TO THIS
SECTION 4 SHALL BE MADE TO YOU BY DENDRITE UNTIL THE AMOUNT OF TIME HAS PASSED
THAT IS NECESSARY TO AVOID INCURRING EXCISE TAXES UNDER SECTION 409A. SHOULD
THIS SECTION 4(E) RESULT IN A DELAY OF PAYMENTS, ON THE FIRST DAY ANY SUCH
PAYMENTS MAY BE MADE WITHOUT INCURRING A PENALTY PURSUANT TO SECTION 409A (THE
“409A PAYMENT DATE”), DENDRITE SHALL BEGIN TO MAKE SUCH PAYMENTS AS DESCRIBED IN
THIS SECTION 4, PROVIDED THAT ANY AMOUNTS THAT WOULD HAVE BEEN PAYABLE EARLIER
BUT FOR THE APPLICATION OF THIS SECTION 4(C), SHALL BE PAID IN LUMP-SUM ON THE
409A PAYMENT DATE. THIS AGREEMENT IS INTENDED TO COMPLY AND SHALL BE
ADMINISTERED IN A MANNER THAT IS INTENDED TO COMPLY WITH SECTION 409A AND SHALL
BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH SUCH INTENT. ANY PROVISION OF
THIS AGREEMENT THAT WOULD CAUSE A PAYMENT AND/OR BENEFIT TO FAIL TO SATISFY
SECTION 409A MAY BE AMENDED BY THE PARTIES TO COMPLY WITH SECTION 409A AND GIVEN
RETROACTIVE EFFECT.


(F)            NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
OTHER AGREEMENT BETWEEN YOU AND DENDRITE, IF YOU BECOME ENTITLED TO ONE OR MORE
PAYMENTS (WITH A “PAYMENT” INCLUDING, WITHOUT LIMITATION, THE VESTING OF AN
OPTION OR OTHER NON-CASH BENEFIT OR PROPERTY) PURSUANT TO ANY PLAN, AGREEMENT OR
ARRANGEMENT OF DENDRITE (TOGETHER, “‘TOTAL PAYMENTS”) WHICH ARE OR BECOME
SUBJECT TO THE TAX IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”)(OR ANY SIMILAR TAX THAT MAY BE IMPOSED) (THE “EXCISE
TAX”) AND (B) SUCH EXCISE TAXES WHICH BECOME PAYABLE BY YOU EQUAL OR EXCEED 20%
OF THE TOTAL PAYMENTS, DENDRITE WILL PAY YOU AN ADDITIONAL AMOUNT (“GROSS-UP
PAYMENT”) IN AN AMOUNT SUCH THAT THE AFTER TAX PAYMENT OF ALL TAXES (INCLUDING
WITHOUT LIMITATION ALL INCOME AND EMPLOYMENT TAX AND EXCISE TAX AND TREATING AS
A TAX THE DISALLOWANCE OF ANY DEDUCTION BY VIRTUE OF THE INCLUSION OF THE
GROSS-UP PAYMENT IN YOUR ADJUSTED GROSS INCOME), AND INTEREST AND PENALTIES WITH
RESPECT TO SUCH TAXES, IMPOSED UPON THE GROSS-UP PAYMENT, YOU RETAIN AN AMOUNT
OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAXES. THE DETERMINATION OF WHETHER
ANY SUCH GROSS-UP PAYMENT IS DUE YOU AND THE AMOUNT OF SUCH PAYMENT, IF ANY,
SHALL BE MADE AT DENDRITE’S EXPENSE BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM
MUTUALLY ACCEPTABLE TO YOU AND DENDRITE AND SUCH DETERMINATION OF SUCH FIRM
SHALL BE BINDING ON BOTH YOU AND DENDRITE.

6


--------------------------------------------------------------------------------




 


FOR PURPOSES OF DETERMINING WHETHER ANY OF THE TOTAL PAYMENTS WILL BE SUBJECT TO
THE EXCISE TAX AND THE AMOUNT OF SUCH EXCISE TAX:

(i)

 

The Total Payments shall be treated as “parachute payments” within the meaning
of Section 280G(b)(2) of the Code, and all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless, and except to the extent that, in the written opinion of
independent compensation consultants, counsel or auditors of nationally
recognized standing (“Independent Advisors”) selected by Dendrite and reasonably
acceptable to you, the Total Payments (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code or are otherwise not subject to
the Excise Tax;

 

 

 

(ii)

 

The amount of the Total Payments which shall be treated as subject to the Excise
Tax shall be equal to the lesser of (A) the total amount of the Total Payments
or (B) the total amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (i) above); and

 

 

 

(iii)

 

The value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

For purposes of determining the amount of the Gross-up Payment, you shall be
deemed (A) to pay federal income taxes at the highest marginal rate of federal
income taxation for the calendar year in which the Gross-up Payment is to be
made; (B) to pay any applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-up Payment is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes if paid in such year
(determined without regard to limitations on deductions based upon the amount of
your adjusted gross income): and (C) to have otherwise allowable deductions for
federal, state, and local income tax purposes at least equal to those disallowed
because of the inclusion of the Gross-up Payment in your adjusted gross income.
In the event that the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder at the time the Gross-up Payment is made,
you shall repay to Dendrite at the time that the amount of such reduction in
Excise Tax is finally determined (but, if previously paid to the taxing
authorities, not prior to the time the amount of such reduction is refunded to
you or otherwise realized as a benefit by you) the portion of the Gross-up
Payment that would not have been paid if such Excise Tax had been applied in

7


--------------------------------------------------------------------------------




 

initially calculating the Gross-up Payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time the Gross-up Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-up Payment), Dendrite shall make an additional Gross-up Payment in respect
of such excess (plus any interest and penalties payable with respect to such
excess) at the time that the amount of such excess is finally determined.

The Gross-up Payment provided for above shall be paid on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments (or any
portion thereof) are subject to the Excise Tax; provided, however, that if the
amount of such Gross-up Payment or portion thereof cannot be finally determined
on or before such day, Dendrite shall pay you on such day an estimate, as
determined by the Independent Advisors, of the minimum amount of such payments
and shall pay the remainder of such payments (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code), as soon as the amount thereof
can be determined. In the event that the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by Dendrite to you, payable on the fifth day after demand by
Dendrite (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code). If more than one Gross-up Payment is made, the amount of each
Gross-up Payment shall be computed so as not to duplicate any prior Gross-up
Payment. You shall notify Dendrite in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Dendrite of
the Gross-up Payment. Such notification shall be given as soon as reasonably
practicable, but no later than 10 business days after you are actually informed
in writing of such claim, and shall apprise Dendrite of such claim and the date
on which such claim is requested to be paid. Dendrite shall have the right to
control all proceedings with the Internal Revenue Service that may arise in
connection with the determination and assessment of any Excise Tax and, at its
sole option, Dendrite may pursue or forego any and all administrative appeals,
proceedings, hearings, and conferences with any taxing authority in respect of
such Excise Tax (including any interest or penalties thereon); provided,
however, that Dendrite’s control over any such proceedings shall be limited to
issues with respect to which a Gross-up Payment would be payable hereunder, and
you shall be entitled to settle or contest any other issue raised by the
Internal Revenue Service or any other taxing authority. You shall cooperate with
Dendrite in any proceedings with the Internal Revenue Service or otherwise
relating to the determination and assessment of any Excise Tax and shall not
take any position or action that would materially increase the amount of any
Gross-Up Payment hereunder. In addition, you shall give Dendrite any information
reasonably requested by Dendrite in connection with the proceedings and take
such actions as Dendrite shall reasonably request from time to time, including
without limitation, accepting legal representation with respect to such
proceeding by an attorney reasonably selected by Dendrite.

8


--------------------------------------------------------------------------------




 


(G)           IN THE EVENT YOUR EMPLOYMENT IS TERMINATED HEREUNDER AS A RESULT
OF YOUR DISABILITY OR YOUR DEATH, DENDRITE’S ONLY OBLIGATION IS TO PAY YOU OR
YOUR ESTATE YOUR BASE SALARY THROUGH THE DATE OF YOUR TERMINATION, OFFER COBRA
COVERAGE IN ACCORDANCE WITH APPLICABLE LAW, AND PAY YOU OR YOUR ESTATE A
PRO-RATA BONUS PAYMENT.


(H)           IN THE EVENT YOU TERMINATE YOUR EMPLOYMENT WITH DENDRITE WITHOUT
“GOOD REASON” OR DENDRITE TERMINATES YOUR EMPLOYMENT FOR “CAUSE” IT IS
UNDERSTOOD AND AGREED THAT DENDRITE’S ONLY OBLIGATION IS TO PAY YOU YOUR BASE
SALARY THROUGH THE DATE OF YOUR TERMINATION AND TO OFFER YOU COBRA COVERAGE IN
ACCORDANCE WITH APPLICABLE LAW. YOU WILL NOT BE ENTITLED TO A PRO-RATA BONUS
PAYMENT IF YOU TERMINATE EMPLOYMENT WITHOUT GOOD REASON OR ARE TERMINATED FOR
CAUSE.

Please sign where indicated below to acknowledge your agreement to the Specific
Terms and Conditions (“Special Terms”) set forth above and the General Terms and
Conditions of Employment attached hereto (“General Terms”), both of which
together shall form the terms and conditions of your employment (the
“Agreement”).

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Christine A. Pellizzari

 

 

 

SVP General Counsel &

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted and agreed to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John Bailye

 

 

 

John Bailye

 

 

 

 

 

 

 

Date:

5/16/06

 

 

 

 

9


--------------------------------------------------------------------------------




 

DENDRITE INTERNATIONAL, INC.
GENERAL TERMS & CONDITIONS OF EMPLOYMENT
(together with the Specific Terms and Conditions of Employment, the “Agreement”)

1.             INFORMATION AND BUSINESS OPPORTUNITY. DURING YOUR EMPLOYMENT WITH
DENDRITE, YOU MAY ACQUIRE KNOWLEDGE OF (I) INFORMATION THAT IS RELEVANT TO THE
BUSINESS OF DENDRITE OR ITS AFFILIATES OR (II) KNOWLEDGE OF BUSINESS
OPPORTUNITIES PERTAINING TO THE BUSINESS IN WHICH DENDRITE OR ITS AFFILIATES ARE
ENGAGED. YOU SHALL PROMPTLY DISCLOSE TO DENDRITE THAT INFORMATION OR BUSINESS
OPPORTUNITY BUT SHALL NOT DISCLOSE IT TO ANYONE ELSE WITHOUT DENDRITE’S WRITTEN
CONSENT.

2.             DENDRITE AND CLIENT CONFIDENTIAL INFORMATION. AS A RESULT OF YOUR
EMPLOYMENT WITH DENDRITE AS ITS CHIEF EXECUTIVE OFFICER AND CHAIRMAN OF THE
BOARD, YOU HAVE ACQUIRED AND WILL CONTINUE TO ACQUIRE INFORMATION WHICH IS
PROPRIETARY AND CONFIDENTIAL TO DENDRITE AND ITS AFFILIATES (“CONFIDENTIAL
INFORMATION”). THIS CONFIDENTIAL INFORMATION INCLUDES, BUT IS NOT LIMITED TO,
DENDRITE’S PROPRIETARY SOFTWARE, TECHNICAL AND COMMERCIAL INFORMATION,
INSTRUCTION AND PRODUCT INFORMATION, THE DESIGN, “LOOK AND FEEL” AND
CAPABILITIES OF DENDRITE’S PRODUCT, DENDRITE’S PROPRIETARY TRAINING PROGRAM
METHODOLOGY REGARDING THE UTILIZATION OF ELECTRONIC TERRITORY MANAGEMENT
SOFTWARE AND ASSOCIATED CLIENT SUPPORT SERVICES, DENDRITE’S METHODOLOGY FOR
PROMOTING ITS PRODUCTS AND SERVICES TO ITS CLIENTS, DENDRITE’S PROPRIETARY
GRAPHIC USER INTERFACE, THE NAVIGATIONAL PATHS THROUGH WHICH DENDRITE’S CLIENTS
INPUT AND ACCESS INFORMATION STORED IN THE PROPRIETARY SOFTWARE, THE
PARTICULARIZED NEEDS AND DEMANDS OF DENDRITE’S CLIENTS AND THE CUSTOMIZATIONS
DENDRITE MAKES TO ITS PROPRIETARY SOFTWARE TO MEET THOSE CLIENTS’ NEEDS,
FINANCIAL ARRANGEMENTS, SALARY AND COMPENSATION INFORMATION, COMPETITIVE STATUS,
PRICING POLICIES, KNOWLEDGE OF SUPPLIERS, TECHNICAL CAPABILITIES, DISCOVERIES,
ALGORITHMS, CONCEPTS, SOFTWARE IN ANY STAGE OF DEVELOPMENT, DESIGNS, DRAWINGS,
SPECIFICATIONS, TECHNIQUES, MODELS, DATA, TECHNICAL MANUALS, TRAINING GUIDES AND
MANUALS, RESEARCH AND DEVELOPMENT MATERIALS, PROCESSES, PROCEDURES, KNOW-HOW AND
OTHER BUSINESS AFFAIRS RELATING TO DENDRITE. CONFIDENTIAL INFORMATION ALSO
INCLUDES ANY AND ALL TECHNICAL INFORMATION INVOLVING DENDRITE’S WORK. IN
ADDITION, DENDRITE MAY BE FURNISHED INFORMATION AND DATA WHICH IS PROPRIETARY
AND CONFIDENTIAL TO ITS CLIENTS, PARTNERS, SUPPLIERS AND OTHER THIRD PARTIES
(“THIRD PARTIES”). YOU AGREE TO USE THE CONFIDENTIAL INFORMATION OF DENDRITE AND
THIRD PARTIES SOLELY DURING AND IN FURTHERANCE OF YOUR EMPLOYMENT WITH DENDRITE.
YOU AGREE TO KEEP ALL SUCH CONFIDENTIAL INFORMATION CONFIDENTIAL AND AGREE NOT
TO REVEAL IT AT ANY TIME WITHOUT THE EXPRESS WRITTEN CONSENT OF DENDRITE. THIS
OBLIGATION IS TO CONTINUE IN FORCE AFTER EMPLOYMENT TERMINATES FOR WHATEVER
REASON.

Confidential Information shall not include information which the receiving party
can demonstrate: (a) is or becomes available to the public through no breach of
this Agreement; (b) was previously known by the receiving party without any
obligation to hold it in confidence; (c) is received from a third party free to
disclose such information without restriction; (d) is independently developed by
the receiving

10


--------------------------------------------------------------------------------




 

party without the use of Confidential Information of the disclosing party; (e)
is approved for release by written authorization of the disclosing party, but
only to the extent of and subject to such conditions as may be imposed in such
written authorization; (f) is required by law or regulation to be disclosed, but
only to the extent and for the purposes of such required disclosure; or, (g) is
disclosed in response to a valid order of a court and other governmental body of
the United States or any political subdivision thereof, but only to the extent
of and for the purposes of such order; provided, however, that the receiving
party shall first notify the disclosing party of the order and permit the
disclosing party to seek an appropriate protective order.  Nothing in this
Section 2 shall preclude you from using general knowledge or skills you may have
developed during the course of your employment with Dendrite provided such use
is not in violation of the provisions of Section 5.

3.             RETURN OF PROPERTY. UPON TERMINATION OF EMPLOYMENT FOR ANY REASON
OR UPON THE REQUEST OF DENDRITE, YOU SHALL FULLY ACCOUNT FOR AND RETURN TO
DENDRITE ALL PROPERTY WHICH YOU RECEIVED, PREPARED OR HELPED PREPARE IN
CONNECTION WITH YOUR EMPLOYMENT INCLUDING, BUT NOT LIMITED TO, ALL COPIES OF ANY
CONFIDENTIAL INFORMATION OR RECORDS, DATA, MATERIALS, DISKS, NOTES, NOTEBOOKS,
BLUEPRINTS, CLIENT LISTS OR OTHER PAPERS OR MATERIAL IN ANY TANGIBLE MEDIA OR
COMPUTER READABLE FORM BELONGING TO DENDRITE OR TO ANY OF ITS CLIENTS, PARTNERS
AND SUPPLIERS. YOU WILL NOT RETAIN ANY COPIES, DUPLICATES, REPRODUCTIONS OR
EXCERPTS THEREOF.

4.             INVENTIONS. ALL WORK PERFORMED BY YOU AND ALL MATERIALS,
PRODUCTS, DELIVERABLES, INVENTIONS, SOFTWARE, IDEAS, DISCLOSURES AND
IMPROVEMENTS, AND COPYRIGHTED MATERIAL MADE OR CONCEIVED BY YOU, SOLELY OR
JOINTLY, IN WHOLE OR IN PART, DURING YOUR EMPLOYMENT WITH DENDRITE (EVEN IF
COMPLETED FOLLOWING THE TERMINATION OF YOUR EMPLOYMENT) THAT RELATE TO ANY
MATTERS PERTAINING TO THE BUSINESS OF DENDRITE SHALL BE THE PROPERTY OF DENDRITE
AND SHALL BE DEEMED TO BE A WORK MADE FOR HIRE. TO THE EXTENT THAT TITLE TO ANY
OF THE FOREGOING SHALL NOT, BY OPERATION OF LAW, VEST IN DENDRITE, ALL RIGHT,
TITLE AND INTEREST THEREIN ARE HEREBY IRREVOCABLY ASSIGNED TO DENDRITE. YOU
AGREE TO GIVE DENDRITE OR ANY PERSON OR ENTITY DESIGNATED BY DENDRITE REASONABLE
ASSISTANCE REQUIRED TO PERFECT ITS RIGHTS THEREIN.

5.             RESTRICTION ON FUTURE EMPLOYMENT. YOU ACKNOWLEDGE (I) THE HIGHLY
COMPETITIVE NATURE OF THE BUSINESS AND THE INDUSTRY IN WHICH DENDRITE COMPETES;
(II) THAT AS DENDRITE’S CEO YOU HAVE ACQUIRED AND HAD ACCESS TO AND WILL
CONTINUE TO ACQUIRE AND HAVE ACCESS TO CONFIDENTIAL INFORMATION AS DESCRIBED IN
SECTION 2 OF THE GENERAL TERMS; (III) THAT, AS A KEY EMPLOYEE OF DENDRITE, YOU
HAVE PARTICIPATED AND WILL CONTINUE TO PARTICIPATE IN THE SERVICING OF CURRENT
CLIENTS AND/OR THE SOLICITATION OF PROSPECTIVE CLIENTS, THROUGH WHICH, AMONG
OTHER THINGS, YOU WILL OBTAIN KNOWLEDGE OF THE “KNOW-HOW” AND BUSINESS PRACTICES
OF DENDRITE, IN WHICH MATTERS DENDRITE HAS A SUBSTANTIAL PROPRIETARY INTEREST;
AND (IV) THAT YOUR EMPLOYMENT HEREUNDER REQUIRES THE PERFORMANCE OF SERVICES
WHICH ARE SPECIAL, UNIQUE, EXTRAORDINARY AND INTELLECTUAL IN CHARACTER, AND YOUR
POSITION WITH DENDRITE PLACES YOU IN A POSITION OF CONFIDENCE AND TRUST WITH THE
CLIENTS AND EMPLOYEES OF DENDRITE. IN THE COURSE OF YOUR EMPLOYMENT WITH
DENDRITE, YOU HAVE DEVELOPED AND WILL

11


--------------------------------------------------------------------------------




 

CONTINUE TO DEVELOP A PERSONAL RELATIONSHIP WITH THE CLIENTS OF DENDRITE AND A
KNOWLEDGE OF THOSE CLIENTS’ AFFAIRS AND REQUIREMENTS, AND THAT THE RELATIONSHIP
OF DENDRITE WITH THEIR ESTABLISHED CLIENTELE HAVE BEEN PLACED AND WILL CONTINUE
TO BE PLACED IN YOUR HANDS IN CONFIDENCE AND TRUST. YOU CONSEQUENTLY AGREE THAT
IT IS REASONABLE AND NECESSARY FOR THE PROTECTION OF THE CONFIDENTIAL
INFORMATION, GOODWILL AND BUSINESS OF DENDRITE THAT YOU MAKE THE COVENANTS
CONTAINED HEREIN AND THAT DENDRITE WOULD NOT HAVE ENTERED INTO THIS AGREEMENT
UNLESS THE COVENANTS SET FORTH IN THIS SECTION 5 WERE CONTAINED IN THIS
AGREEMENT. ACCORDINGLY, YOU AGREE THAT DURING THE PERIOD THAT YOU ARE EMPLOYED
BY DENDRITE AND FOR A PERIOD OF EIGHTEEN MONTHS THEREAFTER, YOU SHALL NOT, AS AN
INDIVIDUAL, EMPLOYEE, CONSULTANT, PARTNER, SHAREHOLDER, OR IN ASSOCIATION WITH
ANY OTHER PERSON, BUSINESS OR ENTERPRISE, EXCEPT ON BEHALF OF DENDRITE, DIRECTLY
OR INDIRECTLY, AND REGARDLESS OF THE REASON FOR YOUR CEASING TO BE EMPLOYED BY
DENDRITE:

(A)           PERFORM SERVICES THAT COMPETE WITH THE BUSINESS OR BUSINESS
CONDUCTED BY DENDRITE OR ANY OF ITS AFFILIATES OR RENDER SERVICES TO ANY PERSON
OR ENTITY WHICH COMPETES WITH THE BUSINESS OF BUSINESSES CONDUCTED BY DENDRITE
OR ANY OF ITS AFFILIATES (OR WHICH BUSINESS DENDRITE CAN AT THE TIME OF YOUR
TERMINATION OF EMPLOYMENT ESTABLISH IT WILL LIKELY CONDUCT WITHIN ONE (1) YEAR
FOLLOWING THE DATE OF YOUR TERMINATION);

(B)           ATTEMPT IN ANY MANNER TO SOLICIT OR ACCEPT FROM ANY CLIENT
BUSINESS OF THE TYPE PERFORMED BY DENDRITE OR TO PERSUADE ANY CLIENT TO CEASE TO
DO BUSINESS OR TO REDUCE THE AMOUNT OF BUSINESS WHICH ANY SUCH CLIENT HAS
CUSTOMARILY DONE OR IS REASONABLY EXPECTED TO DO WITH DENDRITE, WHETHER OR NOT
THE RELATIONSHIP BETWEEN DENDRITE AND SUCH CLIENT WAS ORIGINALLY ESTABLISHED IN
WHOLE OR IN PART THROUGH YOUR EFFORTS;

(C)           EMPLOY, ATTEMPT TO EMPLOY OR ASSIST ANYONE ELSE IN EMPLOYING ANY
EMPLOYEE OR CONTRACTOR OF DENDRITE OR INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE
OR CONTRACTOR OF DENDRITE TO TERMINATE THEIR EMPLOYMENT OR ENGAGEMENT WITH
DENDRITE; OR

(D)           RENDER TO OR FOR ANY CLIENT ANY SERVICES OF THE TYPE RENDERED BY
DENDRITE (UNLESS SUCH SERVICES ARE RENDERED DIRECTLY TO A CLIENT AS AN EMPLOYEE
OF SUCH CLIENT, IN WHICH CASE THIS SECTION 5(D) SHALL NOT APPLY).

As used in this Section 5, the term “Dendrite” shall mean Dendrite and its
affiliates, and the term “client” shall mean (1) anyone who is a client of
Dendrite on the date of your termination or, if your employment shall not have
terminated, at the time of the alleged prohibited conduct (any such applicable
date being called the “Determination Date”), but only if you solicited, rendered
services for, or were otherwise involved with any such client at any time during
your employment with Dendrite; (2) anyone who was a client of Dendrite at any
time during the one (l) year period immediately preceding the Determination
Date; but only if you solicited, rendered services for, or were otherwise
involved with any such client at any time during your employment with Dendrite;
(3) any prospective client to whom Dendrite

12


--------------------------------------------------------------------------------




 

had made a new business presentation (or similar offering of services) at any
time during the one (1) year period immediately preceding the Determination
Date; but only if you actively participated in or supervised such new business
presentation (or similar offering of services); and (4) any prospective client
to whom Dendrite made a new business presentation (or similar offering of
services) at any time within six (6) months after the date of your termination
(but only if the initial discussions between Dendrite and such prospective
client relating to the rendering of services occurred prior to the date of your
termination, and only if you actively participated in or supervised such
discussions). For purposes of this clause, it is agreed that a general mailing
or an incidental contact shall not be deemed a “new business presentation or
similar offering of services” or a “discussion”. In addition, if the client is
part of a group of companies which conducts business through more than one
entity, division or operating unit, whether or not separately incorporated (a
“Client Group”), the term “client” as used herein shall also include each
entity, division and operating unit of the Client Group where the same
management group of the Client Group has the decision making authority or
significant influence with respect to contracting for services of the type
rendered by Dendrite.

For an eighteen month period after the termination of your employment for any
reason whatsoever, you agree to promptly notify Dendrite in writing the identity
of all subsequent employers. You agree to provide such information as Dendrite
may from time to time request to determine your compliance with the terms of
this Agreement.

6.             NON-DISPARAGEMENT. YOU AGREE THAT YOU WILL NOT AT ANY TIME MAKE
ANY STATEMENT, OBSERVATION OR OPINION, OR COMMUNICATE ANY INFORMATION (WHETHER
ORAL OR WRITTEN) THAT IS LIKELY TO COME TO THE ATTENTION OF ANY CLIENT OR
EMPLOYEE OF DENDRITE OR ANY MEMBER OF THE MEDIA, WHICH STATEMENT IS DEROGATORY
OF OR CASTS IN A NEGATIVE LIGHT DENDRITE OR ITS OFFICERS, DIRECTORS AND
EMPLOYEES OR OTHERWISE ENGAGE IN ANY ACTIVITY WHICH IS INIMICAL TO THE INTERESTS
OF THE DENDRITE.

7.             OUTSIDE CONTRACTING. YOU SHALL NOT ENTER INTO ANY AGREEMENTS
DURING YOUR EMPLOYMENT BY DENDRITE TO PROVIDE SERVICES TO ANY COMPANY, PERSON OR
ORGANIZATION OUTSIDE OF YOUR EMPLOYMENT BY DENDRITE (AN “OUTSIDE AGREEMENT”)
WITHOUT THE PRIOR WRITTEN EXPRESS CONSENT FROM DENDRITE. YOU MUST NOTIFY
DENDRITE OF YOUR INTENT TO ENTER INTO AN OUTSIDE AGREEMENT SPECIFYING THEREIN
THE OTHER PARTY TO SUCH OUTSIDE AGREEMENT AND THE TYPE OF SERVICES TO BE
PROVIDED BY YOU.  DENDRITE SHALL NOT UNREASONABLY WITHHOLD PERMISSION TO YOU TO
ENTER INTO OUTSIDE AGREEMENTS UNLESS SUCH OUTSIDE AGREEMENTS (I) ARE WITH
COMPETITORS OR POTENTIAL COMPETITORS OF DENDRITE, OR (II) AS DETERMINED IN
DENDRITE’S SOLE DISCRETION, SHALL SUBSTANTIALLY HAMPER OR PROHIBIT YOU FROM
SATISFACTORILY CARRYING OUT ALL DUTIES ASSIGNED TO YOU BY DENDRITE. THE PARTIES
ALSO AGREE THAT YOU MAY SERVE ON ONE BOARD OF DIRECTORS OF A PUBLICLY TRADED
COMPANY AT ANY GIVEN TIME DURING THE DURATION OF THIS AGREEMENT SO LONG AS THAT
COMPANY IS NOT IN A BUSINESS THAT DIRECTLY COMPETES WITH DENDRITE AND THAT YOU
DISCLOSE THIS BOARD POSITION TO DENDRITE PRIOR TO YOUR ACCEPTANCE OF ANY SUCH
POSITION.

13


--------------------------------------------------------------------------------




 

8.             REMEDIES. THE PARTIES AGREE THAT IN THE EVENT YOU BREACH OR
THREATEN TO BREACH THIS AGREEMENT, MONEY DAMAGES MAY BE AN INADEQUATE REMEDY FOR
DENDRITE AND THAT DENDRITE WILL NOT HAVE AN ADEQUATE REMEDY AT LAW. IT IS
UNDERSTOOD, THEREFORE, THAT IN THE EVENT OF A BREACH OR THREATENED BREACH OF
THIS AGREEMENT BY YOU, DENDRITE SHALL HAVE THE RIGHT TO OBTAIN FROM A COURT OF
COMPETENT JURISDICTION RESTRAINTS OR INJUNCTIONS PROHIBITING YOU FROM BREACHING
OR THREATENING TO BREACH THIS AGREEMENT. IN THAT EVENT, THE PARTIES AGREE THAT
DENDRITE WILL NOT BE REQUIRED TO POST BOND OR OTHER SECURITY. IT IS ALSO AGREED
THAT ANY RESTRAINTS OR INJUNCTIONS ISSUED AGAINST YOU SHALL BE IN ADDITION TO
ANY OTHER REMEDIES WHICH DENDRITE MAY HAVE AVAILABLE TO IT.  IN THE EVENT
DENDRITE (OR ITS SUCCESSOR) BREACHES THIS AGREEMENT FOLLOWING A CHANGE IN
CONTROL, THE EMPLOYEE SHALL BE ENTITLED TO RECOVER THE COSTS AND EXPENSES
INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED IN AN ACTION SEEKING RELIEF
FOR ANY SUCH BREACH.

9.             ARBITRATION

(A)           IF ANY DISPUTE ARISES BETWEEN YOU AND DENDRITE THAT THE PARTIES
CANNOT RESOLVE THEMSELVES, INCLUDING ANY DISPUTE OVER THE APPLICATION, VALIDITY,
CONSTRUCTION, OR INTERPRETATION OF THIS AGREEMENT, ARBITRATION IN ACCORDANCE
WITH THE THEN-APPLICABLE EMPLOYMENT LAW RULES OF THE AMERICAN ARBITRATION
ASSOCIATION SHALL PROVIDE THE EXCLUSIVE REMEDY FOR RESOLVING ANY SUCH DISPUTE,
REGARDLESS OF ITS NATURE; PROVIDED, HOWEVER, THAT DENDRITE MAY ENFORCE YOUR
OBLIGATION TO PROVIDE SERVICES UNDER THIS AGREEMENT AND YOUR OBLIGATIONS UNDER
SECTIONS 1 THROUGH 7 HEREOF BY AN ACTION FOR INJUNCTIVE RELIEF AND DAMAGES IN A
COURT OF COMPETENT JURISDICTION AT ANY TIME PRIOR OR SUBSEQUENT TO THE
COMMENCEMENT OF AN ARBITRATION PROCEEDING AS HEREIN PROVIDED. THIS SECTION 9
SHALL APPLY TO ANY AND ALL CLAIMS ARISING OUT OF YOUR EMPLOYMENT AND ITS
TERMINATION, UNDER STATE AND FEDERAL STATUTES, LOCAL ORDINANCES, AND THE COMMON
LAW INCLUDING, WITHOUT LIMITATION TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
AMENDED, THE CIVIL RIGHTS ACT OF 1991, THE EQUAL PAY ACT, THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT, AS AMENDED, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAMILY AND MEDICAL
LEAVE ACT OF 1993, THE FAIR LABOR STANDARDS ACT, THE NEW JERSEY FAMILY LEAVE
ACT, THE NEW JERSEY CONSCIENTIOUS EMPLOYEE PROTECTION ACT, THE NEW JERSEY CIVIL
RIGHTS ACT AND THE NEW JERSEY LAW AGAINST DISCRIMINATION.

(B)           YOU HAVE READ AND UNDERSTAND THIS SECTION 9 WHICH DISCUSSES
ARBITRATION. YOU UNDERSTAND THAT BY SIGNING THIS AGREEMENT, YOU AGREE TO SUBMIT
ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR
THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF, OR YOUR EMPLOYMENT OR THE TERMINATION THEREOF, TO BINDING ARBITRATION,
AND THAT THIS ARBITRATION PROVISION CONSTITUTES A WAIVER OF YOUR RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THE EMPLOYER/EMPLOYEE RELATIONSHIP. YOU FURTHER UNDERSTAND THAT OTHER OPTIONS
SUCH AS FEDERAL AND STATE ADMINISTRATIVE REMEDIES AND JUDICIAL REMEDIES EXIST
AND KNOW THAT BY SIGNING THIS AGREEMENT THOSE REMEDIES ARE FOREVER PRECLUDED AND
THAT REGARDLESS OF THE NATURE OF YOUR COMPLAINT, YOU KNOW THAT IT CAN ONLY BE
RESOLVED BY ARBITRATION.

14


--------------------------------------------------------------------------------




 

(C)           UNLESS THE PARTIES AGREE OTHERWISE, ANY ARBITRATION SHALL BE
ADMINISTERED BY AND TAKE PLACE IN THE OFFICES OF THE AMERICAN ARBITRATION
ASSOCIATION IN SOMERSET, NEW JERSEY.  IF THAT OFFICE IS NOT AVAILABLE, THEN THE
ARBITRATOR SHALL DETERMINE THE LOCATION OF THE ARBITRATION WITHIN NEW JERSEY.

10.          SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT SHALL BE DECLARED
INVALID OR ILLEGAL FOR ANY REASON WHATSOEVER, THEN NOTWITHSTANDING SUCH
INVALIDITY OR ILLEGALITY, THE REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT IN THE SAME MANNER AS IF THE INVALID OR
ILLEGAL PROVISION HAD NOT BEEN CONTAINED HEREIN. MOREOVER, IF ANY ONE OR MORE OF
THE PROVISIONS CONTAINED IN THIS AGREEMENT IS HELD TO BE EXCESSIVELY BROAD AS TO
DURATION, SCOPE, ACTIVITY OR SUBJECT, SUCH PROVISIONS WILL BE CONSTRUED BY
LIMITING AND REDUCING THEM SO AS TO BE ENFORCEABLE TO THE MAXIMUM EXTENT
COMPATIBLE WITH APPLICABLE LAW.

11.          NOTICES. IN THE EVENT ANY NOTICE IS REQUIRED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT, IT SHALL BE DELIVERED IN THE ENGLISH LANGUAGE, IN
WRITING, AS FOLLOWS:

If to you:

 

To the address set forth on the first page of this Agreement

 

 

 

 

 

 

If to Dendrite:

 

Attn: General Counsel

 

 

Dendrite International, Inc.

 

 

1405 Route 206 South

 

 

Bedminster, NJ 07921

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

12.          PRIOR EMPLOYMENT. YOU REPRESENT AND WARRANT THAT YOU HAVE NOT TAKEN
OR OTHERWISE MISAPPROPRIATED AND DO NOT HAVE IN YOUR POSSESSION OR CONTROL ANY
CONFIDENTIAL AND PROPRIETARY INFORMATION BELONGING TO ANY OF YOUR PRIOR
EMPLOYERS OR CONNECTED WITH OR DERIVED FROM YOUR SERVICE TO PRIOR EMPLOYERS. YOU
REPRESENT AND WARRANT THAT YOU HAVE RETURNED TO ALL PRIOR EMPLOYERS ANY AND ALL
SUCH CONFIDENTIAL AND PROPRIETARY INFORMATION. YOU FURTHER ACKNOWLEDGE,
REPRESENT AND WARRANT THAT DENDRITE HAS INFORMED YOU THAT YOU ARE NOT TO USE OR
CAUSE THE USE OF SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION IN ANY MANNER
WHATSOEVER IN CONNECTION WITH YOUR EMPLOYMENT BY DENDRITE. YOU AGREE, REPRESENT
AND WARRANT THAT YOU WILL NOT USE SUCH INFORMATION IN CONNECTION WITH YOUR
EMPLOYMENT BY DENDRITE. YOU SHALL INDEMNIFY AND HOLD HARMLESS DENDRITE FROM ANY
AND ALL CLAIMS ARISING FROM ANY BREACH OF THE REPRESENTATIONS AND WARRANTIES IN
THIS SECTION.

13.          MISCELLANEOUS.

(A)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF NEW JERSEY, WITHOUT REGARD TO THE CONFLICTS OF LAWS. COMPETENT
COURTS OF JURISDICTION IN NEW JERSEY SHALL HAVE EXCLUSIVE JURISDICTION TO
ENTERTAIN ANY

15


--------------------------------------------------------------------------------




 

LEGAL OR EQUITABLE ACTION WITH RESPECT TO SECTIONS 1 THROUGH 8 OF THE GENERAL
TERMS EXCEPT THAT DENDRITE MAY INSTITUTE ANY SUCH SUIT AGAINST YOU IN ANY
JURISDICTION IN WHICH YOU MAY BE AT THE TIME. IN THE EVENT SUIT IS INSTITUTED IN
NEW JERSEY, IT IS AGREED THAT SERVICE OF SUMMONS OR OTHER APPROPRIATE LEGAL
PROCESS MAY BE AFFECTED UPON ANY PARTY BY DELIVERING IT TO THE LAST KNOWN
ADDRESS.

(B)           YOUR RIGHTS OR OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT OR OF
ANY OTHER AGREEMENT WITH DENDRITE MAY NOT BE ASSIGNED. ANY ATTEMPTED ASSIGNMENT
WILL BE VOID AS TO DENDRITE. DENDRITE MAY, HOWEVER, ASSIGN ITS RIGHTS TO ANY
AFFILIATED OR SUCCESSOR ENTITY.

(C)           EXCEPT FOR THE INDEMNIFICATION AGREEMENT BY AND BETWEEN YOU AND
DENDRITE, AND ANY STOCK OPTION AGREEMENTS BY AND BETWEEN YOU AND DENDRITE, THIS
AGREEMENT SETS FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AND FULLY
SUPERSEDES ANY AND ALL PRIOR NEGOTIATIONS, DISCUSSIONS, AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER
HEREOF, INCLUDING BUT NOT LIMITED TO, THE PRIOR AGREEMENT. NO REPRESENTATIONS,
ORAL OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT HAVE
BEEN MADE BY EITHER PARTY. THIS AGREEMENT MAY NOT BE MODIFIED OR WAIVED EXCEPT
BY A WRITING SIGNED BY BOTH PARTIES. NO WAIVER BY EITHER PARTY OF ANY BREACH BY
THE OTHER SHALL BE CONSIDERED A WAIVER OF ANY SUBSEQUENT BREACH OF THE
AGREEMENT.

(D)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
YOUR HEIRS AND PERSONAL REPRESENTATIVES AND TO THE SUCCESSORS AND ASSIGNS OF
DENDRITE.

 

/s/ Christine A. Pellizzari

 

On behalf of Dendrite

 

 

 

 

 

/s/ John Bailye

 

John Bailye

 

16


--------------------------------------------------------------------------------


 

Exhibit A To Dendrite Specific Terms & Conditions Of Employment

(A)           “CAUSE” AS USED IN THIS AGREEMENT SHALL MEAN (I) ANY GROSS
MISCONDUCT ON THE PART OF YOU WHILE EMPLOYED BY DENDRITE WITH RESPECT TO YOUR
DUTIES UNDER THIS AGREEMENT, (II) THE ENGAGING BY YOU IN AN INDICTABLE OFFENSE
WHILE EMPLOYED BY DENDRITE WHICH RELATES TO YOUR DUTIES UNDER THIS AGREEMENT OR
WHICH IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS OF DENDRITE,
(III) THE COMMISSION BY YOU OF ANY WILLFUL OR INTENTIONAL ACT WHILE EMPLOYED BY
DENDRITE WHICH INJURES IN ANY MATERIAL RESPECT OR COULD REASONABLY BE EXPECTED
TO INJURE IN ANY MATERIAL RESPECT THE REPUTATION, BUSINESS OR BUSINESS
RELATIONSHIPS OF DENDRITE, INCLUDING WITHOUT LIMITATION, A BREACH OF SECTIONS 1
THROUGH 7 OF THE GENERAL TERMS AND CONDITIONS OF EMPLOYMENT, OR (IV) THE
ENGAGING BY YOU THROUGH GROSS NEGLIGENCE IN CONDUCT WHILE EMPLOYED BY DENDRITE
WHICH INJURES MATERIALLY OR COULD REASONABLY HE EXPECTED TO INJURE MATERIALLY
THE BUSINESS OR REPUTATION OF DENDRITE.

(B)           “DISABILITY” AS USED IN THIS AGREEMENT SHALL HAVE THE SAME MEANING
AS THAT TERM, OR SUCH SUBSTANTIALLY EQUIVALENT TERM, HAS IN ANY GROUP DISABILITY
POLICY CARRIED BY DENDRITE. IF NO SUCH POLICY EXISTS, THE TERM “DISABILITY”
SHALL MEAN THE OCCURRENCE OF ANY PHYSICAL OR MENTAL CONDITION WHICH MATERIALLY
INTERFERES WITH THE PERFORMANCE OF YOUR CUSTOMARY DUTIES IN YOUR CAPACITY AS AN
EMPLOYEE WHERE SUCH DISABILITY HAS BEEN IN EFFECT FOR A PERIOD OF SIX (6) MONTHS
(EXCLUDING PERMITTED VACATION TIME), WHICH NEED NOT BE CONSECUTIVE, DURING ANY
SINGLE TWELVE (12) MONTH PERIOD.

(C)           “GOOD REASON” AS USED IN THIS AGREEMENT SHALL MEAN, WITHOUT YOUR
EXPRESS WRITTEN CONSENT, THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS WHICH IS
NOT CORRECTED WITHIN TEN (10) DAYS FOLLOWING WRITTEN NOTICE OF SUCH EVENT GIVEN
BY YOU TO DENDRITE:

(i)

 

(A) the assignment to you of any duties or responsibilities materially and
adversely inconsistent with your position (including any material diminution of
such duties or responsibilities) or (B) a material and adverse change in your
reporting responsibilities, titles or offices with Dendrite,

 

 

 

 

 

(ii)

 

any material breach by Dendrite this Agreement with respect to the making of any
compensation payments, including without limitation the failure to approve stock
options set forth in the Agreement;

 

 

 

 

 

(iii)

 

any requirement of Dendrite that you be based anywhere other than in a
thirty-five (35) mile radius of the Dendrite office you are based in

 

 

 

 

 

(iv)

 

the failure of Dendrite to continue in effect any employee benefit plan,
compensation plan, welfare benefit plan or fringe benefit plan (such plans being
referred to herein as “Welfare Plans”) in which you are participating as of the
date of this Agreement (or as such benefits and compensation may be increased
from time to time), or the taking of any action by Dendrite which would
materially and adversely affect your participation in or materially reduce your
benefits under such Welfare Plans (other than an across-the-board reduction of
such benefits affecting senior executives of Dendrite) unless (i) you are
permitted to participate in other plans providing you with substantially
comparable benefits

 

Initial here

 

 

1


--------------------------------------------------------------------------------




 

 

 

(at substantially comparable cost with respect to the Welfare Plans), (ii) any
such Welfare Plan does not provide material benefits to you (determined in
relation to your compensation and benefits package), (iii) such failure or
action is taken at the direction of you or with your consent, or (iv) such
failure or action is required by law; or



 

 

 



(v)

 

the failure of Dendrite to obtain an agreement from a successor employer to
assume Dendrite’s obligations under this Agreement in the event of a Change in
Control.

 

You must notify Dendrite of any event constituting Good Reason within ninety
(90) days following your knowledge of its existence or such event shall not
constitute Good Reason.

(D)           “CHANGE IN CONTROL” AS USED IN THIS AGREEMENT SHALL MEAN THE
OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS:

(i)

 

any “person” (as such term is defined in Section 3(a)(9) of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d)(3) and 14(4)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Dendrite representing 33 1/3% or more of the combined voting power
of Dendrite’s then outstanding securities eligible to vote for the election of
the Board (the “Dendrite Voting Securities”); provided, however, that the event
described in this subsection (i) shall not be deemed to be a Change in Control
by virtue of any of the following acquisitions: (A) by Dendrite or any
subsidiary, (B) by any employee benefit plan sponsored or maintained by Dendrite
or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Control
Transaction (as defined in subsection (iii) below), or (E) a transaction (other
than one described in subsection (iii) below) in which Dendrite Voting
Securities are acquired from Dendrite, if a majority of the Incumbent Board (as
defined below) approves a resolution providing expressly that the acquisition
pursuant to this clause (E) does not constitute a Change in Control under this
subsection (i);

 

 

 

 

 

(ii)

 

individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to such date,
whose election or nomination for election was approved by a vote of at least
two-thirds of the directors comprising the Incumbent Board (either by a specific
vote or by approval of the proxy statement of Dendrite in which such person is
named as a nominee for director, without objection to such nomination) shall be
considered a member of the Incumbent Board; provided, however, that no
individual initially elected or nominated as a director of Dendrite as a result
of an actual or threatened election contest with respect to directors or any
other actual or

 

2


--------------------------------------------------------------------------------




 

 

 

threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to he a member of the Incumbent Board;

 

 

 

 

 

(iii)

 

the shareholders of Dendrite approve a merger, consolidation, share exchange or
similar form of corporate reorganization of Dendrite or any such type of
transaction involving Dendrite or any of its subsidiaries (whether for such
transaction or the issuance of securities in the transaction or otherwise) (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of the publicly traded corporation
or effective control resulting from such Business Combination (including,
without limitation, any corporation which directly or indirectly has beneficial
ownership of 100% of Dendrite Voting Securities or all or substantially all of
the assets of Dendrite and its subsidiaries) eligible to elect directors of such
corporation would be represented by shares that were Dendrite Voting Securities
immediately prior to such Business Combination (either by remaining outstanding
or being converted), and such voting power would be in substantially the same
proportion as the voting power of such Dendrite Voting Securities immediately
prior to the Business Combination, and (B) no person (other than any publicly
traded holding company resulting from such Business Combination, any employee
benefit plan sponsored or maintained by Dendrite (or the corporation resulting
from such Business Combination), or any person which beneficially owned,
immediately prior to such Business Combination, directly or indirectly, 33-1/3%
or more of Dendrite Voting Securities (a “Dendrite 33-1/3% Stockholder”)) would
become the beneficial owner, directly or indirectly, of 33-1/3% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the corporation resulting from such Business Combination and no
Dendrite 33-1/3% Stockholder would increase its percentage of such total voting
power and (C) at least a majority of the members of the board of directors of
the corporation resulting from such Business Combination would be members of the
Incumbent Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (a “Non-Control
Transaction”); or

 

 

 

 

 

(iv)

 

the shareholders of Dendrite approve a plan of complete liquidation or
dissolution of Dendrite or the sale or disposition of all or substantially all
of the Dendrite’s assets.

 

Notwithstanding the foregoing, a Change in Control of Dendrite shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 33 1/3% of Dendrite Voting Securities as a result of the acquisition of
Dendrite Voting Securities by Dendrite which, by reducing the number of Dendrite
Voting Securities outstanding, increases the percentage of shares beneficially
owned by such person; provided, that if a Change in Control of Dendrite would
occur as a result of such an acquisition by Dendrite (if not for the operation
of this sentence), and after Dendrite’s acquisition such person becomes the
beneficial owner of additional Dendrite Voting Securities that increases the
percentage of outstanding Dendrite Voting Securities beneficially owned by such
person, then a Change in Control of Dendrite shall occur.

3


--------------------------------------------------------------------------------